Dickinson, J.
The case presents a single issue of fact as to the ownership of a span of horses, the plaintiff claiming title by gift from his mother, now deceased, and the defendant claiming as administrator of the estate of the mother. The jury returned a verdict for the plaintiff. This was set aside by the court, upon the ground that it was not justified by the evidence, and a new trial was ordered. Plaintiff, appealed. The evidence was conflicting, and the admitted conduct of the plaintiff in some respects conspicuously inconsistent with his claim of ownership. It is not' apparent that the preponderance of the evidence was in favor of the verdict, or that the court abused its discretion in granting a new trial. The order must, there*294fore, be affirmed. Marsh v. Webber, 13 Minn. 99, (109;) Hicks v. Stone, Id. 398, (434;) Rheiner v. Stillwater Street Ry. & Transfer Co., 29 Minn. 147; Fox v. Burke, Id. 171; Pratt v. Pioneer Press Co., ante, p. 41; Wilcox v. Landberg, ante, p. 93.
Order affirmed.